717 S.E.2d 578 (2011)
STATE of North Carolina
v.
David A. BOWIE.
No. 392P11.
Supreme Court of North Carolina.
September 12, 2011.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
David A. Bowie, for Bowie, David A.
Tracey Cline, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the application filed by Defendant on the 1st of September 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Durham County:
"Denied by order of the Court in conference, this the 12th of September 2011."